Citation Nr: 1627315	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  10-24 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to restoration of a 100 percent rating from January 1, 2010, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 2000 to December 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in March 2013 and December 2014.

The Board notes that the issue for appellate review was previously provided as evaluation of PTSD, to include whether the reduction from 100 percent to 50 percent, effective January 1, 2010, was proper.  Rating actions in July 2015, in essence, found the rating reduction to 50 percent from January 1, 2010, was proper, but assigned an increased 70 percent rating effective from June 11, 2015.  The Board finds the issue on appeal is more appropriately addressed as provided on the title page of this decision.


FINDING OF FACT

The evidence does not demonstrate a material improvement in the Veteran's service-connected PTSD under the ordinary conditions of life.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent rating from January 1, 2010, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.343 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

Total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).  38 C.F.R. § 3.343(a) (2015).

The pertinent evidence in this case shows that a 100 percent rating for PTSD was assigned in an April 2007 rating decision effective from March 5, 2007.  The rating was found to be warranted based upon treatment records dated in March 2007 and an April 2007 VA examination.  It was noted that the Veteran's symptoms included sleep impairment, impairment in thought processes and communication, inappropriate behavior, severe memory impairment, obsessional rituals, impaired judgment, impaired concentration, suspiciousness, and abnormal abstract thinking.  The April 2007 examination report included a global assessment of functioning (GAF) score of about 40 to 50 and the previous year was marked at 35.

An August 2008 VA examination report, among other things, noted that as a result of his PTSD the Veteran experienced difficulty falling or staying asleep and irritability or outbursts of anger.  This disturbance was noted to cause distress or impairment in social, occupational, or other areas of functioning.  The examiner stated that the Veteran had been unemployed since service and that while vocational rehabilitation therapy might further his recovery potential his motivation might be in question.  A GAF score of 65 to 75 was provided.  A July 2009 VA examination report, in pertinent part, found the Veteran's PTSD was manifested by occasional interference in performing activities of daily living due to a lack of motivation to do anything, including leaving his home.  He had difficulty establishing and maintaining effective work/school and social relationships, had difficulty maintaining effective family role functioning, and had occasional interference with recreation or leisurely pursuits.  A GAF score of 53 was provided.  

A December 2009 private medical report noted psychological testing revealed PTSD symptoms including difficulty sleeping, distressing dreams, unwanted memories, and a tendency to isolate from others.  Intensity level scores indicated severe to considerable distress marked by disruption in going back to sleep, severe persistent avoidance of stimuli, and drastic attempts at avoidance.  In the category of feelings of detachment or estrangement from others his score indicated that approximately 30 to 40 percent of the time he was detached from others.  His scores also indicated moderate irritability and/or outburst frequently.  Suicide assessment testing revealed no endorsement of critical items, but suicidal thoughts with no specific plan.  His depression was noted to have increased.
A March 2010 VA examination included a diagnosis of PTSD with symptoms including flashbacks every day, intrusive thoughts and memories about traumatic events that occurred in Iraq, avoidance of thoughts, feelings, conversations, and activities that remind him of his experiences, diminished pleasure and participation in significant activities, and feelings of detachment from most people.  There were also persistent symptoms of increased arousal, irritability, poor sleep, and difficulty concentrating.  It was noted the Veteran's social and occupational functioning had not changed since the last examination due to PTSD and related depression.  The examiner stated his avoidance of other people combined with his diminished pleasure and interest in any activities would interfere significantly with his ability to obtain and maintain employment.

A March 2011 VA examination included a diagnosis of PTSD and noted symptoms of reexperiencing traumatic events in Iraq, recurrent distressing dreams about those events, and persistent avoidance of thoughts, feelings, conversations, and any situations that remind him of those events.  He had diminished participation in activities and tried to stay detached from most people.  There were persistent symptoms of increased arousal including poor sleep and difficulty concentrating. It was noted he had a diagnosis of depression due to his ongoing thoughts about death and other symptoms such as poor appetite, poor sleep, and a loss of pleasure and interest in most activities.  His depression was considered secondary to PTSD.  The examiner noted the Veteran continued to have moderate impairment with respect to social and occupational functioning.  He had meaningful relationships with many of his family members and some had friends but stayed fairly isolated.  He was able to maintain personal hygiene and basic activities of daily living.

VA hospital records dated in August 2013 noted the Veteran was admitted for treatment for his PTSD.  The reasons for admission noted suicidal ideation with plan.  

A June 2015 VA examination report included a diagnosis of PTSD and found the Veteran's disability was manifested by an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The content of his nightmares and intrusive memories were noted to be related to events he experienced in Iraq.  His PTSD was accompanied by severe depressed mood and he had a long history of suicidal ideation, as well as reported attempts.  It was noted that a review of the prior examination reports suggested that there had been some variation in the degree of impairment, but that it was not unusual for the symptoms and associated impairment of mental disorders to wax and wane to some degree and did not reliably predict the long term course.  The examiner also found that the results of the evaluation did not indicate a material improvement in the Veteran's mental condition under the ordinary conditions of life when compared to his examinations in 2007 and 2008. 

Based upon the available record, the Board finds the evidence does not demonstrate a material improvement in the Veteran's service-connected PTSD under the ordinary conditions of life as to warrant a reduction of the assigned 100 percent.  The overall evidence demonstrates that the Veteran experienced some improvement in his PTSD symptoms during the course of this appeal, but the June 2015 VA examiner explained that such variations were not unusual with mental disorders and that the Veteran was not shown to have had a material improvement in his PTSD disability.  The June 2015 VA opinion is shown to have been based upon a thorough examination and review of the record.  Therefore, restoration of a 100 percent rating from January 1, 2010, for PTSD must be granted.


ORDER

Entitlement to restoration of a 100 percent rating from January 1, 2010, for PTSD is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


